

114 S2275 IS: Adoptee Citizenship Act of 2015
U.S. Senate
2015-11-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2275IN THE SENATE OF THE UNITED STATESNovember 10, 2015Ms. Klobuchar (for herself, Mr. Coats, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide for automatic acquisition of United States citizenship for certain internationally
			 adopted individuals, and for other purposes.
	
 1.Short titleThis Act may be cited as the Adoptee Citizenship Act of 2015. 2.United States citizenship for certain internationally adopted individuals Section 320(b) of the Immigration and Nationality Act (8 U.S.C. 1431(a)(3)) is amended to read as follows:
			
				(b)Adopted children of citizen parent
 (1)In generalSubsection (a) shall apply to a child adopted by a United States citizen parent if the child satisfies the requirements applicable to adopted children under subparagraph (E), (F), or (G) of section 101(b)(1), regardless of the date on which the adoption was finalized.
 (2)Limited application to certain adopted individuals residing in the united statesNotwithstanding section 318, an individual born outside of the United States who was adopted by a United States citizen parent shall automatically become a citizen of the United States when all of the following conditions have been fulfilled:
 (A)The individual was adopted by a United States citizen before the individual reached 18 years of age.
 (B)The individual was physically present in the United States in the legal custody of the citizen parent pursuant to a lawful admission before the individual reached 18 years of age.
 (C)The individual never acquired United States citizenship before the date of the enactment of the Adoptee Citizenship Act of 2015. (D)The individual was residing in the United States on the date of the enactment of the Adoptee Citizenship Act of 2015 pursuant to a lawful admission.
						(3)Limited application to certain adopted individuals residing outside of the united states
 (A)In generalAn individual who meets all of the criteria described in paragraph (2) except for subparagraph (D) shall automatically become a citizen of the United States on the date on which the individual is physically present in the United States pursuant to a lawful admission.
 (B)Inapplicability of grounds of inadmissibilityThe grounds of inadmissibility set forth in section 212(a) shall not apply to an individual described in subparagraph (A) who is seeking admission to the United States.
 (C)Criminal background checkNotwithstanding subparagraphs (A) and (B), an individual described in subparagraph (A) may not be issued a visa unless—
 (i)the individual was subjected to a criminal background check; and (ii)if the background check conducted pursuant to clause (i) reveals that the individual has committed a crime that was not properly resolved, the Secretary of Homeland Security and the Secretary of State coordinated with relevant law enforcement agencies to ensure that appropriate action is taken to resolve such criminal activity..
		